PER CURIAM.
Without reaching the merits of the appeal referee’s disqualification of the appellant from unemployment compensation on the finding that he was discharged for misconduct, we must affirm the denial of benefits below because the appellant failed timely to appeal that ruling to the Agency for Workforce Innovation, Office of Appeals. See Maldonado v. Fla. Unemployment Appeals Comm’n, 895 So.2d 1198 (Fla. 3d DCA 2005); Levert v. Fla. Unemployment Appeals, 868 So.2d 680 (Fla. 3d DCA 2004).
Affirmed.